Exhibit 10.7

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated November 23, 2016, is by and between HCI Group, Inc. (the
“Company”), a Florida corporation having its principal place of business at 5300
West Cypress Street, Suite 100, Tampa, Florida 33607, and Mark Harmsworth (the
“Executive”).    

BACKGROUND STATEMENT

The Company is publicly held. Its common shares trade on the New York Stock
Exchange. The Company, primarily through its Affiliated Entities (as defined in
this Agreement), is engaged in numerous business-related activities, including
insurance, investments, real estate, software technology and reinsurance. As of
the date of this Agreement the Company is principally engaged in the business of
providing property and casualty insurance to Florida homeowners. The Company
contemplates that it will engage in other lines of insurance business and other
business activities as well. (All such business and investment activities,
present and future, whether engaged in by the Company or an Affiliated Entity
are referred to in this Agreement as the “Business”). The Company has developed
and expects to develop trade secrets, methods of doing business, business plans,
computer software and other items, all of which are worthy of protection. The
Company considers it to be in its best interests to have the benefit of the
Executive’s services as provided in this Agreement and the Executive is willing
to render such services to the Company in accordance with the provisions of this
Agreement.

NOW THEREFORE, in consideration of and reliance upon the foregoing background
statement and the representations and warranties contained in this Agreement,
the Company and the Executive agree to the following terms and conditions:    

TERMS AND CONDITIONS

1.    Employment and Title. The Company agrees to employ the Executive, and the
Executive agrees to serve, initially as a senior vice president of finance for
the Company and later as the Company’s chief financial officer, upon the terms
and conditions set forth in this Agreement. He will assume the role chief
financial officer within 30 days after the Company files its U.S. Securities and
Exchange Commission form 10-K annual report for the year ended December 31,
2016.

2.    Duties, Responsibilities and Authority. During the term of his employment
under this Agreement, the Executive will have the duties, responsibilities and
authorities set forth in the Company’s bylaws and as otherwise assigned to him
by the Company’s board of directors and its president. The Executive agrees to
devote his best efforts and substantially all his business time, energies and
skills, diligently and in good faith, to perform his duties, fulfill his
responsibilities, and exercise his authority



--------------------------------------------------------------------------------

hereunder for the exclusive benefit of the Company. In promoting the interests
of the Company and without additional compensation, the Executive will serve any
of the Affiliated Entities, in such capacities as the Company’s board of
directors may from time to time direct. The Executive will cooperate fully with
the Company’s president in advancing the best interests of the Company. The
Executive will read and use reasonable efforts to abide by any policy, code or
practice the Company has or may hereafter adopt that is applicable to executives
or executive officers in general, including policies and rules contained in the
Company’s employee handbook and code of conduct.

3.    Location. The Executive’s principal place of employment will 5300 West
Cypress Street in Tampa, Florida or such other place to which the parties agree,
but in no event more than 50 miles from Tampa, Florida.

4.    Term. The initial term of the Executive’s employment hereunder will
commence on or about December 5, 2016 and continue for a period of four years,
unless earlier terminated pursuant to the terms of this Agreement. The
Executive’s employment hereunder will continue and automatically renew for
additional one-year terms unless either party delivers written notice of
non-renewal at least 90 days before expiration of the initial term or any
renewal term. The initial term and any renewal term are hereinafter collectively
referred to as the “Term.”

5.    Compensation.

5.1.    Base Salary. As compensation for the services to be rendered by the
Executive hereunder, the Company will pay the Executive, during the Term, an
annual base salary of $300,000 (or a higher amount as may be set from time to
time by the Company’s board of directors), which base salary will accrue and be
paid in accordance with the Company’s standard payroll practices.

5.2.    Bonus Compensation. Solely in exchange for signing this Agreement, the
Executive will be entitled to a bonus of $15,000 upon signing this Agreement and
$25,000 one month after his employment commences. Provided he remains employed
by the Company, the Executive will be entitled to participate in any senior
executive bonus plan to the same extent as all other senior executives of the
Company (other than the chief executive officer). However, notwithstanding the
terms of any such senior executive bonus plan, the Executive will be entitled to
a bonus for 2017 of not less than $100,000, which will be paid no later than
December 31, 2017 and will reduce by an equal amount any bonus otherwise payable
to the Executive under the senior executive bonus plan.    The Executive will be
entitled to any additional compensation provided by resolution of the Company’s
board of directors or applicable committee of the board of directors or any
bonus compensation plan adopted by the board of directors or applicable
committee of the board of directors.

5.3.    Restricted Stock. The Company will award to the Executive 40,000 shares
of restricted stock under terms substantially as set forth on the restricted
stock award contract appearing as Exhibit A to this Agreement.

 

2



--------------------------------------------------------------------------------

5.4. Benefits. During the Term, the Executive will be entitled to (i) medical,
dental, life, vision, disability and retirement benefits, if any, upon
substantially the same terms and conditions generally applicable to all the
Company’s senior executive officers; and (ii) 20 days paid time off annually,
which will accrue and be paid in accordance with the Company’s standard payroll
practices.

5.4. Reimbursement of Expenses. The Company will reimburse the Executive for all
reasonable travel and other business expenses incurred by the Executive in the
performance of the Executive’s duties hereunder, subject to, and in accordance
with, any expense reimbursement policies and expense documentation requirements
of the Company that may be in effect from time to time.

5.6. Withholding. Any and all amounts payable under this Agreement will be
subject to any federal, state and local tax and other withholdings or deductions
required by applicable law, rule or regulation.

6.    Working Facilities. The Company will provide the Executive with an office
at the Executive’s principal work location or at such other location as agreed
to by the Executive and the Company.

7.    Incapacity.

7.1 Right to Terminate. Notwithstanding anything else to the contrary contained
in this Agreement, except as provided by this Section 7 the Company will have no
right to terminate the Executive’s employment while the Executive suffers
Incapacity (as defined below). If the Executive suffers Incapacity for a period
exceeding six consecutive months, then the Company will have the right to
terminate the Executive’s employment hereunder 30 days after delivery of written
notice of termination. A termination of employment under this Section 7 will be
deemed a termination without “Good Cause” as described in Section 8.4 hereof.

7.2 Right to Replace. If the Executive suffers Incapacity for 30 or more
consecutive days, the Company will have the right to designate a person to
temporarily perform the Executive’s duties.

7.3 Rights Prior to Termination. During a period of Incapacity, the Executive
will be entitled to his full base salary under Section 5.1 hereof and full
benefits under Section 5.3 hereof until employment is terminated as described in
Section 8.1. The Executive will be entitled to reasonable accommodations from
the Company so that the Executive is not prevented from performing his duties by
illness or injury.

7.4 Incapacity Defined. For purposes of this Section 7, the term “Incapacity”
means the Executive’s inability to perform his duties hereunder substantially on
a full-time basis because of physical or mental illness or physical injury as
determined by the Company’s board of directors, in its reasonable discretion,
based upon competent medical evidence. Upon the Company’s written request, the
Executive will submit to reasonable medical and other examinations to provide
the evidence required hereunder.

 

3



--------------------------------------------------------------------------------

8.    Termination of Employment.

8.1    Termination by the Company. The Company may terminate the Executive’s
employment under this Agreement without Good Cause anytime not fewer than 30
days nor more than 45 days after delivering written notice of termination to the
Executive. The Company may terminate the Executive’s employment hereunder for
Good Cause anytime by delivery of written notice of termination. Termination
will be effective upon the date set forth in the notice of termination. Good
Cause will be limited to the following circumstances:

(i) The Executive commits any fraud, dishonesty, misappropriation or similar act
against the Company or others;

(ii) The Executive materially defaults in the performance of his obligations,
services or duties hereunder;

(iii) The Executive is grossly negligent or commits willful misconduct in the
performance of his duties hereunder;

(iv) The Executive has been adjudicated guilty by, or enters a plea of guilty or
no contest before, a court of competent jurisdiction of illegal activities or
found by a court of competent jurisdiction to have engaged in other wrongful
conduct and such illegal activities or wrongful conduct, individually or in the
aggregate, has (or could be reasonably expected to have) a material adverse
effect on the Company, its prospects, earnings or financial condition; and

(v) Any federal or state regulatory authority determines that the Executive is
not qualified to serve as the chief financial officer of the Company or an
Affiliated Entity.

8.2 Effect of Termination for Good Cause. If the Executive’s employment is
terminated by the Company for Good Cause—

(i) the Executive will be entitled to accrued base salary under Section 5.1 and
accrued paid time off, each through the date of termination; and

(ii) the Executive will be entitled to reimbursement for expenses accrued
through the date of termination in accordance with the provisions of Section 5.4
hereof; and

 

4



--------------------------------------------------------------------------------

8.3 Effect of Termination without Good Cause. If the Company terminates the
Executive’s employment without Good Cause—

(i) the Executive will be entitled to accrued base salary under Section 5.1 and
accrued paid time off, each through the date of termination;

(ii) the Executive will be entitled to reimbursement for expenses accrued
through the date of termination in accordance with the provisions of Section 5.4
hereof;

(iii) the Executive will be entitled to 12 months’ base salary as described at
Section 5.1, which will accrue and be paid in accordance with Company’s normal
payroll practices as if the Executive’s employment had not been terminated;

(iv) the Executive will be entitled to an amount equal to the bonus the
Executive would have been entitled to under any senior bonus plan in effect for
the year of termination had termination not occurred, which amount will be paid
at the time and in the manner bonuses are paid to other senior executives (other
than the chief executive officer): and

(v) The provisions of Section 12 will no longer apply to the Executive.

8.4 Deemed Termination without Good Cause. The Executive’s death will be deemed
a termination without Good Cause as of the date of death. Termination by reason
of the Executive’s Incapacity as set forth in Section 7.1 will be deemed a
termination without Good Cause. The expiration of the Term after the Company
delivers written notice of non-renewal as described in Section 5 will be deemed
a termination without Good Cause. In addition, after the occurrence of any of
the following events, the Executive, at his sole option, may declare by 30 days’
written notice to the Company that his employment hereunder has been terminated
by the Company, and such termination will for all purposes of this Agreement be
deemed a termination by the Company without Good Cause:

(i) The Company materially changes the Executive’s reporting requirements;

(iii) The Company fails to afford the Executive the power and authority
generally commensurate with the position of chief financial officer (after the
Executive becomes chief financial officer;

(iv) The Company moves the Executive’s principal place of employment beyond 50
miles from Tampa, Florida; or

(v) The Company breaches any material provision of this Agreement.

8.5 Termination by Executive. The Executive may terminate his employment
hereunder by delivery of not less than 30 days’ written notice to the Company.

 

5



--------------------------------------------------------------------------------

8.5 Effect of Termination by Executive. If the Executive terminates his
employment pursuant to Section 8.5 hereof —

(i) the Executive will be entitled to accrued base salary under Section 5.1 and
accrued paid time off, each through the date of termination; and

(ii) the Executive will be entitled to reimbursement for expenses accrued
through the date of termination in accordance with the provisions of Section 5.4
hereof.

9.    Board Approval. This Agreement and the obligations it contains are
contingent upon and subject to approval by the Company’s board of directors. If
the Board of Directors fails to approved this Agreement on or before the date
the Executive commences his employment, then the Executive’s employment will be
deemed terminated without Good Cause, except Section 8.3 (iii) will not apply,
the Executive will be entitled to retain the $15,000 signing bonus described at
Section 5.2, and the Executive will be entitled to receive $25,000 signing bonus
described at Section 5.2.

10.    Trade Secrets.

10.1. Confidential Information. For the purposes of this Agreement,
“Confidential Information” means information or materials that, in the Company’s
view, provide advantage to the Company (or an Affiliated Entity) over others not
having such information or materials and includes (i) customer information,
supplier information, sales channel and distributor information, material terms
of any contracts, marketing philosophies, strategies, techniques and objectives
(including service roll-out dates and volume estimates), legal and regulatory
positions and strategies, advertising and promotional copy, competitive
advantages and disadvantages, non-published financial data, network
configurations, product or service plans, designs, costs, prices and names,
inventions, discoveries, improvements, technological developments, know-how,
software code, business opportunities (including planned or proposed financings,
mergers, acquisitions, ventures and partnerships) and methodologies and
processes (including the look and feel of computer screens and reports) for
customer assistance, order acceptance and tracking, repairs, and commissions;
(ii) information designated in writing or conspicuously marked as “confidential”
or “proprietary” or likewise designated or marked with words of similar import;
(iii) information for which the Company has an obligation of confidentiality so
long as such obligation is known to the Executive; and (iv) information that by
its nature or the circumstances of its delivery or disclosure a reasonable
person would conclude that it is confidential or proprietary. The Executive is
specifically aware of the legal obligations of confidentiality afforded to
customers of financial institutions, including obligations to insurance
policyholders.

 

6



--------------------------------------------------------------------------------

10.2. Confidentiality. The Executive will hold Confidential Information in
confidence and trust and limit disclosure of Confidential Information strictly
to persons who have a need to know such Confidential Information in connection
with the Business. The Executive will not disclose, use, or permit the use or
disclosure of Confidential Information, except in satisfying his obligations
under this Agreement. The Executive will use reasonable care to protect
Confidential Information from inappropriate disclosure, whether inadvertent or
intentional. The Executive understands that the misappropriation of a trade
secret is a criminal offense under state and federal laws. Notwithstanding the
foregoing, the Executive may disclose Confidential Information if such
disclosure is required by a court order or an order of a similar judicial or
administrative body; provided, however, that the Executive notifies the Company
of such requirement immediately and in writing, and cooperates reasonably with
the Company in obtaining a protective or similar order with respect thereto.

10.3. Notification of Third Party Disclosure Requests. If the Executive receives
any written or oral third party request, order, instruction or solicitation for
the disclosure of Confidential Information not in conformance with this
Agreement or if the Executive becomes aware of any attempt by a third party to
improperly gain Confidential Information, the Executive will immediately notify
the Company’s general counsel and the Company’s board of directors of such
request, order, instruction or solicitation or of such attempt and fully
disclose the details surrounding such request, order, instruction or
solicitation or such attempt.

10.4. Non-Removal of Records. All documents, files, records, data, papers,
materials, notes, books, correspondence, drawings and other written, graphic or
electronic records of the Business and all computer software of the Company
which the Executive will prepare or use, or come into contact with, will be and
remain the exclusive property of the Company, in its discretion, and will not be
physically, electronically, telephonically or otherwise removed from the
Company’s premises without the Company’s prior written consent.

10.5. Return or Destruction of Confidential Information. Confidential
Information gained, received or developed by the Executive or in which the
Executive participated in developing will remain the exclusive property of the
Company, in its sole discretion. The Executive will promptly return to the
Company or destroy or erase all records, books, documents or any other materials
whatsoever (including all copies thereof) containing such Confidential
Information in his possession or control upon the earlier of (i) the receipt of
a written request from the Company for return or destruction of Confidential
Information or (ii) the termination of the Executive’s employment hereunder.

10.6. Trade Secrets of Others. In the course of his employment hereunder the
Executive will not use any information or materials that belong to any former
employer or any other person or entity and for which he has a duty of
confidentiality; nor will the Executive use or allow the use of any illegally
obtained confidential or secret information or materials.

 

7



--------------------------------------------------------------------------------

11.    Intellectual Property. All Confidential Information, computer software,
video and sound recordings, scripts, creations, inventions, improvements,
designs and discoveries conceived, created, invented, authored, developed,
produced or discovered by the Executive while employed by the Company, whether
alone or with others, whether during or after regular work hours, whether before
or during the term of employment under this Agreement, are and will be the
Company’s property exclusively, in its sole discretion. All such items were and
will be produced as “work for hire.” The Executive hereby assigns to the Company
all copyrights, trademarks and other rights of authorship or ownership he may
have with respect to such items. Moreover, at any time, without additional
consideration, the Executive will execute and deliver any documents or
instruments that the Company may request in order to effectively convey and
transfer good title and right to, and put the Company in possession of, such
items.

12.    Restrictions on Competition and Solicitation.

12.1. Noncompetition. The Executive agrees that during the course of his
employment with the Company and for a period of one year after his employment
ends, the Executive will not, directly or indirectly, as an executive, agent,
independent contractor, consultant, partner, joint venturer or otherwise, within
any state in the United States within which the Company or an Affiliated Entity
has conducted the Business within the 12 months preceding the date of the
termination of the Executive’s employment with the Company, enter into, engage
in, be employed by or consult with (or solicit to enter into, engage in, be
employed by or consult with) any business which competes with the Company or an
Affiliated Entity by providing property, casualty or flood insurance to
homeowners within the 12 month period preceding the termination of the
Executive’s employment with the Company, including (a) participating as an
officer, director, stockholder, member, employee, agent, independent contractor,
consultant, representative or partner of, or having any direct or indirect
financial interest (including the interest of a creditor) in, any such
competitor or (b) assisting any other individual or business entity, of whatever
type or description, in providing any such competing services. The provisions of
this section will not apply to the ownership by the Executive of less than 5% of
any publicly held corporation or other business entity solely as an investor and
under circumstances in which the Executive neither provides services nor assists
anyone else to provide any services to or on behalf of any such entity. The
Executive further agrees that upon a violation of this section of this
Agreement, the period during which the Executive’s covenants in this section
apply will be extended by the number of days equal to the period of such
violation.

12.2. Non-Solicitation/Non-Acceptance. The Executive agrees, during the course
of his employment with the Company and for a period of one year after
termination of that employment, the Executive will refrain from and will not,
directly or indirectly, as employee, agent, independent contractor, consultant,
partner, joint venturer or otherwise (a) solicit or counsel any third person,
partnership, joint venture, company, corporation, association, or other
organization that is or was a current or prospective customer of the Company or
an Affiliated Entity within the 12 months preceding the termination of the
Executive’s employment with the Company and with which the

 

8



--------------------------------------------------------------------------------

Executive had a substantial relationship within such preceding 12 month period,
regardless of such person’s or entity’s location, to terminate any existing or
prospective business relationship with the Company or an Affiliated Entity or
commence a similar business relationship with any other individual or business
entity; (b) accept, with or without solicitation, any business from any third
person, partnership, joint venture, company, corporation, association or other
organization that is or was a current or prospective customer of the Company or
an Affiliated Entity with which the Executive had a substantial relationship
within the preceding 12 month period, regardless of such person’s or entity’s
location; or (c) solicit any of the employees, agents, independent contractors
or consultants of the Company or an Affiliated Entity, regardless of such
person’s or entity’s location, to terminate any business relationship with the
Company or an Affiliated Entity. The Executive further agrees that upon a
violation of this section of this Agreement, the period during which the
Executive’s covenants in this section apply will be extended by the number of
days equal to the period of such violation.

12.3. No Circumvention. The Executive will not make any attempt, or use any
artifice, scheme or device, including the use of any agent, representative,
associate, advisor, relative or business entity, to circumvent the purposes of
the restrictive covenants contained in Section 12.

12.4. Acknowledgements. The Executive acknowledges that the foregoing
restrictive covenants are reasonable and necessary in light of the
circumstances, including the Company’s interest in protecting the Confidential
Information to which he has been exposed and the business relationships with the
customers, partners, and others he has helped develop. The Executive further
acknowledges that the foregoing restrictive covenants are a material inducement
for the Company to enter into this Agreement, and that the covenants are given
as an integral part of this Agreement.

12.5. Counterclaims. The existence of any claim or cause of action the Executive
may have against the Company will not at any time constitute a defense to the
enforcement by the Company of the restrictions or rights provided by this
Section 12.

13.    Equitable Remedies. The Executive and the Company agree that the services
to be rendered by the Executive pursuant to this Agreement, and the rights and
interests granted and the obligations to be performed by the Executive to the
Company pursuant to this Agreement, are of a special, unique, extraordinary and
intellectual character, which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and that a breach by the Executive of any of the terms of this Agreement will
cause the Company great and irreparable injury and damage. The Executive hereby
expressly recognizes and agrees that the Company has the right to seek entry of
a temporary restraining order, preliminary injunction and permanent injunction,
and that such orders and injunctions may be issued against the Executive, to
prevent or address a breach of Sections 10 through 12 of this Agreement. The
existence of any claim or cause of action the Executive may have against the
Company will not at any time constitute a defense to the request for such
relief.

 

9



--------------------------------------------------------------------------------

14.    Compliance with Other Agreements. The Executive represents and warrants
to the Company that he is free to enter this Agreement and that the execution of
this Agreement and the performance of the obligations under this Agreement will
not, as of the date of this Agreement or with the passage of time, conflict
with, cause a breach of or constitute a default under any agreement to which the
Executive is a party or by which he may be bound.

15.    Severability. Every provision of this Agreement is intended to be
severable. If any provision or portion of a provision is illegal, invalid or
unenforceable, including as to geographic or temporal scope, then the remainder
of this Agreement will not be affected. Moreover, any provision or portion of a
provision of this Agreement which is determined to be unreasonable, arbitrary or
against public policy, including as to geographic or temporal scope, will be
modified by a court or arbitrator as appropriate so that it is not unreasonable,
arbitrary or against public policy.

16.    Rights and Remedies Preserved. Nothing in this Agreement will limit any
right or remedy the Company or the Executive may have under this Agreement or
pursuant to law for any breach of this Agreement by the other party. The rights
granted to the parties herein are cumulative, and the election of one will not
constitute a waiver of such party’s right to assert all other legal remedies
available under the circumstances.

17.    Waiver. No failure or delay on the of part either party to this Agreement
in the exercise of any right, power or remedy the party may have will operate as
a waiver, nor will any single or partial exercise of any right, power or remedy
by either party preclude any other or further exercise of that right, power or
remedy or the exercise of any other right, power or remedy. No express waiver or
assent by any party to any breach of or default in any term or condition of this
Agreement will constitute a waiver of or assent to any succeeding breach of or
default in the same or any other term or conditions of this Agreement.

18.    Notices. Any notices or deliveries permitted or required by this
Agreement will be deemed given (i) when delivered in person or by messenger, if
a receipt is obtained for delivery, (ii) when delivered by Federal Express,
United Parcel Service, Airborne Express, U.S. Express Mail or similar nationally
recognized overnight delivery service, if a confirmation of delivery is
obtained, or (iii) five days after mailing, if mailed via certified or
registered U.S. mail, return receipt requested, provided the notice is delivered
or mailed to the party’s address as set forth below:

If to the Company:

HCI Group, Inc.

Suite 100

5300 West Cypress Street

Tampa, FL 33607

ATT: General Counsel

 

10



--------------------------------------------------------------------------------

If to the Executive:                

The Executive’s most recent address on file with the Company.

The parties may change addresses to which notices are to be delivered by giving
notice of the change of address in the manner set forth above; except, however,
that notwithstanding the foregoing provision, notice of a change of address will
be deemed made upon actual receipt of the notice by the other party. Notices
deemed given or delivered as set forth above on a Saturday, Sunday, or legal
holiday will instead be deemed given or delivered on the next succeeding day
which is not a Saturday, Sunday or legal holiday.

19.    Successors and Assigns. The rights and obligations of the Company under
this Agreement will inure to the benefit of and be binding upon the successors
and assigns of the Company, including the survivor upon any merger,
consolidation, share exchange or combination of the Company. The Executive will
not have the right to assign this Agreement or to assign, delegate or otherwise
transfer any duty or obligation to be performed by him hereunder.

20.    Entire Agreement. With respect to its subject matter, this Agreement
contains all the understandings and agreements of the parties and supersedes all
previous and all contemporaneous agreements, understandings, discussions and
negotiations between the parties, whether written or oral. The parties agree
that no previous drafts of this Agreement will be admissible as evidence
(whether in any arbitration or court of law) in any proceeding which involves
the interpretation of any provisions of this Agreement.

21.    Amendments. Except as otherwise provided herein as to terms that are
unreasonable, arbitrary or against public policy, this Agreement will not be
modified or amended except by an instrument in writing signed by the parties.

22.    Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Florida without reference to
conflicts of law principles.

23.    Further Assurances. Each party hereto will cooperate and will take such
further action and will execute and deliver such further documents as may be
reasonably requested by the other party in order to carry out the provisions and
purposes of this Agreement.

24.    Construction. This Agreement was negotiated at arm’s-length, with each
party having the assistance of independent legal counsel. No court, arbitrator
or finder of fact should construe this Agreement more strongly against either
party on the basis of which party was responsible for the Agreement’s
preparation. Wherever from the context it appears appropriate, each term stated
in either the singular or the plural will include the singular and the plural,
and pronouns stated in the masculine, feminine or neuter gender will include the
other genders. The words “Agreement,” “hereof,” “herein”

 

11



--------------------------------------------------------------------------------

and “hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole, including Exhibits, and not to any particular
provision of this Agreement. Whenever the word “include,” “includes” or
“including” is used in this Agreement, it will be deemed to be followed by the
words “without limitation.” The various headings contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit or extend
the scope or intent of any of the provisions of this Agreement.

25.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together will be deemed one original.

26.    Affiliated Entities. For the purposes of this Agreement, the capitalized
term “Affiliated Entity” means any association or entity, including any
corporation, partnership, joint venture, or limited liability company,
controlled by or under common control with the Company.

27.    Confidential Arbitration. The parties hereto agree that any dispute
concerning or arising out of the provisions of this Agreement, the Executive’s
employment or the termination of the Executive’s employment will be resolved by
confidential arbitration in accordance with the rules of the American
Arbitration Association. Such confidential arbitration will be held in Tampa,
Florida and the decision of the arbitrator or arbitrators will be conclusive and
binding on the parties and will be enforceable in any court of competent
jurisdiction. In rendering a decision, the arbitrator will have the discretion
to award attorneys’ fees and costs. Notwithstanding the foregoing, if any
dispute arises hereunder as to which a party desires to exercise any equitable
rights or remedies under this Agreement, such party may, in its discretion, in
lieu of submitting the matter to arbitration, bring an action thereon in any
court of competent jurisdiction in Florida, which court may grant any and all
relief available in equity or at law for any and all claims made by such party
based on or arising from the provisions of this Agreement. In any such action,
the prevailing party will be entitled to reasonable attorneys’ fees and costs as
may be awarded by the court.

28.    Survival. The warranties and representations in this Agreement will
survive the execution of this Agreement and continue without limitation. The
Executive has incurred the obligations set forth in Sections 10 through 12
solely in consideration of the Company’s execution of this Agreement and such
obligations and this Section 28 will survive and continue notwithstanding the
termination, rescission or expiration of this Agreement or any provision of this
Agreement.

29. Exhibits. All exhibits, schedules and other attachments to this Agreement
are hereby incorporated by this reference as integral parts of this Agreement.

30.    Saturday, Sunday or Legal Holiday. When the last day of a period during
which an act may be performed under this Agreement falls on a Saturday, Sunday,
or legal holiday that period will be deemed to end on the next succeeding day
which is not a Saturday, Sunday or legal holiday.

 

12



--------------------------------------------------------------------------------

31.    Electronic Signatures. Signed copies of this Agreement, addenda,
attachments and exhibits delivered electronically via Internet (e-mail) or
telephone (fax) will legally bind the parties to the same extent as original
documents.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

  EXECUTIVE  

 

  Mark Harmsworth   HCI Group, Inc. By:  

 

  Paresh Patel, as Chief Executive Officer

 

13



--------------------------------------------------------------------------------

Exhibit A

HCI GROUP, INC.

2012 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AWARD CONTRACT

Mark Harmsworth

101 West Beach Place

Unit 1700

Tampa, Florida 33606

Dear Mr. Harmsworth:

You have been granted a Restricted Stock award for shares of common stock of HCI
Group, Inc. (the “Company”) under the HCI Group, Inc. 2012 Omnibus Incentive
Plan (the “Plan”) with the following terms and conditions. For the purposes of
this contract “Restricted Shares” means Restricted Stock awarded pursuant to the
Plan and this contract.

 

Grant Date:    December 5, 2016 Number of Shares:    40,000 Shares Vesting
Schedule:   

Your Restricted Shares will initially be subject to a Restriction Period. The
Restriction Period will lapse and the Restricted Shares will vest as follows:

 

One-fourth of your Restricted Shares on December 5, 2017, one-fourth on
December 5, 2018, one-fourth on December 5, 2019 and the remaining shares on
December 5, 2020. Fractional shares will be rounded down to the nearest whole
number until the last vesting date.

 

If your service to the Company ends for any reason other than (i) a termination
for “Good Cause” as described in your employment agreement, (ii) Retirement,
(iii) death or (iv) Disability, then for one-fourth of the Restricted Shares (if
any remain) the Restriction Period will lapse and those Restricted Shares will
vest. For clarity, this provision supersedes the terms “Cause” and “Inimical
“Conduct” as defined in the Plan and as they relate to the vesting or forfeiture
of your Restricted Shares.

 

All your Restricted Shares will vest and the Restriction Period will lapse upon
a Change of Control as defined in the Plan.

 

The lapse of your Restriction Period and vesting may be suspended or delayed as
a result of a leave of absence.



--------------------------------------------------------------------------------

Exhibit A

 

Form of Issuance:    The Company will instruct its transfer agent to evidence
the Restricted Shares by electronic entry on the transfer agent’s books and to
indicate the Restriction Period (and any other restrictions the Company may
require to ensure compliance with the Securities Act and state and other
securities laws) and the risks of forfeiture within those book entries. Upon the
lapse of a Restriction Period, provided you have paid applicable withholding
taxes, the Company will instruct the transfer agent to deliver the applicable
shares, without restriction, to a brokerage account established in your name.

Transferability of

Restricted Shares:

   You may not assign, sell, transfer, pledge, encumber or otherwise alienate or
hypothecate any of your Restricted Shares until they are vested. In addition, by
accepting this Award, you agree not to sell any Restricted Shares acquired under
this Award at a time when applicable laws, Company policies or any agreement
between the Company and its underwriters prohibits a sale. You will not sell
your shares except during an open trading window as described in the Company’s
Insider Trading Policy. Forfeiture    Unvested Restricted Shares will be
forfeited when your service to the Company ends. Forfeiture may also occur under
other circumstances described in the Plan. Voting and Dividends:    You may
exercise full voting rights and will receive all dividends and other
distributions paid with respect to the Restricted Shares, in each case so long
as the applicable record date occurs before you forfeit such Shares. If,
however, any such dividends or distributions are paid in Shares, such Shares
will be subject to the same risk of forfeiture, restrictions on transferability
and other terms of this Award as are the Restricted Stock with respect to which
they were paid. Dividends on unvested Restricted Shares will be treated as wages
for federal income tax purposes and will therefore be subject to federal income
tax, Social Security tax, and Medicare tax withholdings. Tax Withholding:    You
understand that you (and not the Company or any Affiliate) will be responsible
for your own federal, state, local or foreign tax liability and any of your
other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company, its Affiliates or any of their agents, with
regard to all such tax matters. You may be able to alter the tax consequences of
the acquisition of the Shares by filing an election under Section 83(b) of the
Internal Revenue Code of 1986, as



--------------------------------------------------------------------------------

Exhibit A

 

  

amended (the “Code”). Such election may be filed only within thirty (30) days
after the date of this Award. You should consult with your tax advisor to
determine the tax consequences of acquiring the Shares and the advantages and
disadvantages of filing the Code Section 83(b) election. You acknowledge that it
is your sole responsibility, and not the Company’s, to file a timely election
under Code Section 83(b), even if you request the Company or its representatives
make this filing on your behalf.

 

To the extent that the receipt of the Restricted Stock or the vesting of the
Restricted Stock results in income to you for Federal, state or local income tax
purposes, you shall surrender to the Company (or any Affiliate) at the time the
Company (or its Affiliate) is obligated to withhold taxes in connection with
such receipt or vesting, as the case may be, such number of Restricted Shares as
the Company (or its Affiliate) requires to meet its withholding obligation under
applicable tax laws or regulations, and if you fail to do so, the Company (and
its Affiliate) has the right and authority to deduct or withhold from other
compensation payable to you an amount sufficient to satisfy its withholding
obligations. You will surrender that number of Restricted Shares having an
aggregate Fair Market Value on the date the tax is to be determined equal to the
minimum statutory total tax that the Company (or its Affiliate) must withhold in
connection with the vesting of such Shares. The Company, in its discretion, may
permit a larger number of shares to be surrendered in connection with tax
withholding.

Miscellaneous:   

•    This Restricted Stock Award may be amended only by written consent signed
by you and the Company, except if the amendment is not to your detriment or as
otherwise permitted by the terms of the Plan.

 

•    As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this contract and the Plan shall
be interpreted by the Committee and that any interpretation by the Committee of
the terms of this contract or the Plan and any determination made by the
Committee pursuant to this contract or the Plan shall be final, binding and
conclusive.

 

•    This contract may be executed in counterparts.

This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.



--------------------------------------------------------------------------------

Exhibit A

 

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
THAT YOU HAVE READ THIS AGREEMENT, THE PLAN AND THE PROSPECTUS DESCRIBING THE
PLAN.

 

 

 

    

 

     Paresh Patel      Mark Harmsworth      Chief Executive Officer          
HCI Group, Inc.        